UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6675



BERNARD GREGORY LAMP,

                                              Plaintiff - Appellant,

          versus


CAROLE WALLACE, Warden,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-04-317-3)


Submitted:   September 22, 2006           Decided:   October 12, 2006


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard Gregory Lamp, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bernard    Gregory   Lamp   appeals      the   magistrate   judge’s

orders denying relief on his 42 U.S.C. § 1983 (2000) complaint.*

We   have   reviewed   the   record     and   find    no   reversible    error.

Accordingly, we deny Lamp’s motion for appointment of counsel and

affirm for the reasons stated by the magistrate judge.                  Lamp v.

Wallace, No. CA-04-317-3 (E.D. Va. Mar. 23 and Apr. 26, 2005).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                        AFFIRMED




      *
      The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. § 636(c) (2000) and Fed. R. Civ. P. 73.

                                   - 2 -